Citation Nr: 0533575	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a meniscectomy of the right knee, with 
instability and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to October 1969 
and had active duty for training with the Kentucky Army 
National Guard from October 1965 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for an increased 
evaluation for his service-connected right knee disability 
and continued the previously assigned 10 percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4)(2005).  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The current law provides that consideration of an increased 
rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected right knee 
disability.  The claims folder indicates that the veteran was 
last provided a VA examination in June 2002.  During the 
examination, the veteran complained of experiencing pain both 
with and without activity.  The Board observes that although 
the examiner reported the ranges of motion of the veteran's 
right knee, there is no evidence that he or she commented on 
the specific extent of additional functional impairment the 
veteran has due to pain, including on use.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The veteran should be afforded a VA 
orthopedic examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
service-connected right knee disability.  
The examiner should indicate the specific 
degrees of motion of the right leg.  He 
or she should indicate whether the 
veteran has experienced episodes of 
locking, pain, and/or effusion due to a 
meniscus dislocation.  The examiner 
should also comment on whether the 
veteran has experienced recurrent 
subluxation or lateral instability of the 
right knee and, if so, whether it was 
severe, moderate, or slight.  The 
examiner should also indicate whether the 
veteran's knee is anklyosed and if so, at 
what degrees.

Further, the orthopedic examiner should 
comment on any functional impairment due 
to pain, including on use and during 
flare-ups, and describe such in 
additional degrees of limitation of 
motion, if possible.  The pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

2.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for the service-connected 
residuals of a meniscectomy of the right 
knee, with instability and degenerative 
joint disease.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


